COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JOSE LUIS GUITERREZ-JIMENEZ,                     §                No. 08-21-00198-CR

                         Appellant,                §                  Appeal from the

  v.                                               §            County Criminal Court No. 2

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                (TC# 20210C01651)

                                               §
                                             ORDER

         The clerk’s record was due to be filed on December 4, 2021. The County Clerk advised
the Court on December 13, 2021 and December 28, 2021 that no designation has been received.
In addition, on January 3, 2022, Francisco F. Macias, Appellant’s appointed attorney, filed a
motion to withdraw as counsel. Before the Court considers the motion it will be necessary for
the trial court to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal and whether Appellant is entitled to appointment of new
counsel. New counsel is to make satisfactory arrangements with the County Clerk within 15 days
after their appointment. The trial court shall forward its findings to the County Clerk of El Paso
County, Texas, on or before January 26, 2022. The County Clerk shall prepare and forward a
supplemental clerk’s record containing the trial court’s findings and forward the same to this Court
on or before February 5, 2022. Further, the trial court’s reporter shall prepare, certify, and file the
record of the trial court proceedings with this Court on or before February 5, 2022.

       IT IS SO ORDERED this 6th day of January, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.